Citation Nr: 1809324	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-16 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to a disability rating greater than 70 percent before August 6, 2015, for post-traumatic stress disorder (PTSD) with a history of adjustment disorder, major depression and alcoholism.  

3.  Entitlement to a disability rating greater than 10 percent for headache syndrome.  

4.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to October 15, 2010.  


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2005 to April 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction currently lies with the Atlanta, Georgia, RO.  

The September 2010 rating decision continued the 10 percent disability rating for headache syndrome, the noncompensable disability rating for PTSD, and denied service connection for a TBI.  The RO in its denial of service connection for a TBI noted it that the Veteran was awarded service connection for headaches associated with his TBI in a November 2008 rating decision.  Since then, there has been a change in the way TBI is evaluated.  

A rating decision in May 2014 increased the noncompensable disability rating for PTSD to 70 percent, effective April 30, 2010, the date the Veteran filed his claim for an increased rating.  In a May 2017 rating decision, the RO increased the disability rating for PTSD from 70 percent to 100 percent, effective August 6, 2015.  Therefore, the increased rating issue is limited to a rating in excess of 70 percent prior to August 6, 2015.  

In the May 2017 rating decision, the RO also granted a TDIU, effective October 15, 2010.  The Veteran's attorney filed a timely NOD, challenging the effective date of the TDIU.  Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of TDIU as part of this appeal, the Veteran asserted that his PTSD and headache syndrome have resulted in his inability to secure or follow substantially gainful employment.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU as part of the claim for an increased rating for PTSD and headache syndrome.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The appeal period for the increased rating claims began on April 30, 2010.  

In November 2017, the Veteran was scheduled for a hearing before a member of the Board.  However, the Board received notice from the Veteran's attorney requesting that his hearing is canceled and not rescheduled.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (e) (2017).  


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the Veteran does not have a TBI due to any incident of his active duty service.  

2.  Before August 6, 2015, the Veteran's PTSD did not cause total occupational and social impairment.  

3.  The Veteran's headache syndrome does not produce characteristic prostrating attacks.

4.  Before October 15, 2010, the Veteran's service-connected disabilities did not preclude him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a TBI that was incurred or aggravated in service.  38 U.S.C. §§ 1101, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for a 100 percent disability rating for PTSD, before August 6, 2015, have not been approximated.  38 U.S.C §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2017).  

3.  The criteria for an increased disability rating for headache syndrome have not been met. 38 U.S.C §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2017).  

4.  A TDIU before October 15, 2010, is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his attorney have raised any issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

I.  Service Connection for a TBI

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303 (a), (b), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  

To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2017); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is outlined in 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran contends that he has a TBI that was incurred in service.  

The Veteran's service treatment records (STRs) note that he sustained a concussion during an October 2006 improvised explosive device (IED) blast.  Notes dated February 2007 confirmed that he was exposed to multiple blasts from an IED and had chronic and daily headaches at the temple and the frontal cortex.  The physician noted his impression of the Veteran's headaches as, "most likely post-traumatic/concussive headaches."  The Veteran was started on Topamax 25 mg once a day.  

An August 2007 brain scan revealed decreased activity involving the left temporal lobe bilateral prefrontal cortices and several small areas of hypo-perfusion suggestive of a TBI, with the date of unset undetermined.  

In July 2008, the Veteran underwent a VA examination.  He reported having headaches described as shooting pain behind the right eye as well as difficulty with bright lights, and loud noises.  He also reported fatigue and confusion.  The examiner noted that the Veteran did not experience problems with reading, vision, hearing or tinnitus, general feeling of discomfort and pain.  The examiner concluded that for the Veteran's claimed TBI status, post-concussion with memory loss, "there is no diagnosis because there is no pathology to render a diagnosis."  

In April 2013, the Veteran was afforded an Initial Evaluation of Traumatic Brain Injury (I-TBI) Disability Benefits Questionnaire.  The Veteran reported that the condition began after having been hit by an IED.  He sustained a brief loss of consciousness, for "not even [five] seconds before [he] was able to back on the road."  He reported being diagnosed with a concussion.  The examiner noted that his "current symptoms were occasional headaches, but he also has issues with significant alcoholism.  There is no documented temporal relationship between the start of the headaches and the Post-Concussion Syndrome reported."  

The examiner noted that the Veteran did not currently have or has he ever had a traumatic brain injury (TBI) or any residuals of a TB1.  The examiner acknowledged that the Veteran was exposed to one blast in October 2006, which was severe enough to knock Veteran down or cause injury.  

Regarding the Veteran's cognitive impairment, the examiner noted that his memory, attention and executive functions were not impaired.  

The examiner reported that the Veteran's judgment was normal.  His social interaction was routinely appropriate, and he was always oriented to person, time and situation.  As for his motor activity, the examiner reported it as normal, as was his visual-spatial orientation.  

The examiner noted that the Veteran consciousness was normal.  He also had no subjective symptoms, neurobehavioral effects and was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  The examiner concluded that there was no diagnosis of TBI because the condition has resolved.  

The Board notes that the Veteran underwent a PTSD examination in April 2013 and the examiner noted that the Veteran had a cognitive disorder (TBI) that was resolved.   

The Board finds the April 2013 VA I-TBI examiner's findings most probative to whether the Veteran has had a TBI or residuals thereof, during the appeal period.  The Veteran's cognitive impairment, as well as his judgment, was intact.  The examiner did not note any neurobehavioral effects and thus, concluded that the TBI was resolved.  The I-TBI provider provided an explanation for why there was no TBI, while the PTSD examiner did not provide reasoning for why a TBI was found.  

The Veteran asserts that he has a TBI.  He is competent to report observable symptoms such as perceived memory impairment and other cognitive problems.  Layno v. Brown, 6 Vet. App. 465.  However, in this case, the Veteran does not possess the training needed to diagnose a complicated medical condition such as a TBI.  Kahana v. Shinseki, 24 Vet. App. at 435.  Further, the competent medical examiner thoroughly reviewed the Veteran's file and determined that his TBI was resolved.  The Veteran's assertion was investigated by a competent medical professional and found to be not supportable.  

The Board finds that the probative evidence of record does not support a finding that the Veteran has a TBI during the appeal period.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The first element of a service connection claim is not satisfied.  Shedden, 381 F.3d at 1166-67. 

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for a TBI.  In arriving at its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  38 U.S. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).

II.  Increased Ratings

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

Given the nature of the present claims for increased evaluations, the Board has considered all evidence of severity since April 30, 2010, the date of the claim for the increased evaluations for headache syndrome and PTSD.  

A.  Headache Syndrome

The Veteran's headache syndrome was assigned a 10 percent disability rating under Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent rating is warranted for headaches with characteristic prostrating attacks occurring once in two months over the last several months.  A 30 percent rating is warranted for headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).  Although the rating criteria do not define "prostrating," by way of reference, "prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, 1531 (32nd ed. 2012).  

The rating criteria do not define "severe economic inadaptability," however, nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work, to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).  The Secretary has conceded that the term "productive of economic inadaptability" could be read as either "producing" or "capable of producing."  Id.

The Veteran underwent a VA headaches examination in August 2015.  The Veteran reported being hit by an IED blast in October 2006, and he has had persistent headaches since then.  He reported a previous diagnosis of headache syndrome, with symptoms of dull persistent pounding behind the right eye and twitching of the eyes.  

Upon physical examination, the examiner noted that the Veteran experiences pulsating or throbbing head pain, that is localized to one side of the head and the pain worsens with physical activity.  

The examiner also noted that the Veteran experiences non-headache pain associated with the headaches and includes the following: sensitivity to light, sound, changes in his vision, such as scotoma, flashes of light, tunnel vision and eyelid twitches.  The typical head pain usually lasts more than two days and is located on the right side of the Veteran's head.  

The examiner noted that the Veteran did not have characteristic prostrating attacks of migraine headache pain.  The Veteran did, however, have prostrating attacks of non-migraine headache pain, less than once every two months.  

The examiner noted that the Veteran did not have very frequent prostrating and prolonged attacks of non-migraine headache pain.  The examiner did not report the Veteran having any scars (surgical or otherwise) related to his headache syndrome or the treatment, thereof; nor did the examiner report the Veteran having any other pertinent physical findings, complications, conditions, signs and/or symptoms related his headaches.  The examiner diagnosed the Veteran with active headache syndrome.  

The credible medical and lay evidence of record fail to support the Veteran's contention that his headache syndrome has worsened over the course of the appeal.  Moreover, the record does not show that the Veteran has characteristic prostrating attacks on average once a month or very frequent completely prostrating and prolonged attacks.  Significantly, the August 2015 VA medical examiner reported that the Veteran's headache pain occurs less than once every two months.  

The Board finds that, upon review of the probative evidence, the overall disability picture for the Veteran's headache syndrome does not more closely approximate the 30 percent disability rating criteria.  38 C.F.R. § 4.7 (2017).  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2017).  The Veteran's symptoms from headache syndrome have not met the criteria for a higher rating at any time since the effective date of his award; therefore, the Board may not stage the rating.  Fenderson, 12 Vet. App. at 125-26.  

B.  PTSD

The Veteran's PTSD was assigned a 70 percent disability rating under Diagnostic Code 9411.  PTSD is evaluated under the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, a 70 percent rating is assigned when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2017).  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.  

The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM- IV) contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the period before August 6, 2015, the Veteran's GAF scores ranged from 20 to 50.  

GAF scores ranging between 11 and 20 are assigned when there is some danger of hurting self or others (e.g., suicide attempts without clear expectation of death; frequently violent, manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  

GAF scores ranging between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations, or there is serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The Veteran contends that for the period before August 6, 2015, a rating greater than 70 percent for his PTSD is warranted.  

In April 2013, the Veteran was provided a VA PTSD examination.  The examiner noted that the Veteran had a primary diagnosis of PTSD.  He also had diagnoses of alcohol dependence in remission, and a cognitive disorder, not otherwise specified, that was resolved.  He assigned a GAF score of 50.  

The examiner noted that Veteran had more than one mental disorder diagnosed and it was not possible to differentiate what symptoms were attributable to each diagnosis because all signs and symptoms were superimposed.  The examiner also noted that the Veteran had a diagnosis of TBI, but it was not possible to differentiate what portion of each symptom was attributable to the TBI and mental diagnosis because all of the symptoms were superimposed.  

The examiner noted that the Veteran exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with normal routine behavior self-care and conversation.  This is expressly contemplated by the 30 percent criteria.  The examiner noted that it was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder because all of the symptoms were superimposed.  

The Veteran had symptoms of re-experiencing his stressor, avoidant behavior, and sleep disturbance.  The Veteran also reported the following symptoms: depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including, work or a work-like setting, suicidal ideation, and impaired impulse control such as unprovoked irritability with periods of violence.  

The examiner noted that the Veteran had other symptoms attributable to PTSD, including flashbacks (smells) and nightmares from service.  The examiner noted that the Veteran was not able to manage his finances.  In conclusion, he stated that, 

based upon the examination the [Veteran] needs to seek follow-up treatment... [he] requires trauma recovery therapy and relapse prevention.  The [Veteran] does not appear to pose any threat of danger or injury to self or others.  The [Veteran] has been admitted twice for suicidal ideation.  He is currently free from any suicidal thoughts and or ideas.  

Treatment notes dated before August 6, 2015, show that the Veteran continued to experience symptoms associated with his PTSD.  Most notably, notes dated in July and August 2011 show that the Veteran was admitted to the hospital for psychiatric treatment.  The physician noted that the Veteran presented with thoughts of wanting to harm himself, by hanging or robbing a bank.  He reported feeling hopeless, depressed, had lack of energy, lack of concentration, and decreased levels of sleep.  He reported in January 2010 that he had cut his left risk in an attempt to commit suicide.  The physician noted that he "appear[ed] depressed and had difficulty talking about what was bothering him."  The physician noted that the Veteran's memory was intact; he was cooperative and his mood euthymic, mild anxiety.  The Veteran denied suicidal and homicidal ideation.  

Upon admittance to the hospital, a GAF score of 20 was assigned; at discharge, a GAF score of 45 was assigned.  

Mental Health notes dated in January 2012 indicate that the Veteran was admitted for nine days to the hospital for psychiatric treatment.  Upon admittance, the Veteran endorsed significant symptoms of depressed mood, anhedonia, feelings of worthlessness/guilt, trouble sleeping, poor appetite, low energy, and thoughts that he just "doesn't 'want to be here.'"  He expressed most distress from his detachment from family members.  He endorsed reexperiencing of the traumatic event(s) (in the form of nightmares and intrusive thoughts), avoidance of trauma-relevant stimuli (avoids triggers and talking about the trauma) and emotional numbing, and persistent hyperarousal (sleep disturbance and hypervigilance).  He reported flashbacks before he falls asleep: "I hear IED and my sergeant calling me."  He reported depression, including depressed mood and anhedonia.  The Veteran denied current suicidal current thoughts but acknowledged a history of attempting suicide, by cutting his wrists in the past.  He admitted himself to the hospital before formulating plan couple weeks ago.   The physician noted no current suicide or homicidal ideations and no evidence of evidence of delusions or obsessions.  A GAF score of 20 was assigned.  

Mental Health notes dated a few days later, indicate that the Veteran denied nightmares or flashbacks "last night."  He stated that his mood was "pretty good."  The physician noted that he appeared less anxious.  His speech was regular rate and rhythm.  His affect was restricted.  His thought process, linear and his insight rated as poor to fair.  He denied suicidal, homicidal ideation and hallucinations.  A GAF score of 50 was assigned upon discharge.  

Notes dated in September 2013, indicate that the Veteran reported neglecting his self-care, in the past year.  He also reported that his "mind just can't stop... [he] feels stuck" and sometimes, sleeps all day.  The physician noted that he became tearful during the interview.  

After a review of the evidence presented above, the Board finds that the frequency, severity, and duration of the Veteran's PTSD symptoms reported or shown are suggestive of occupational and social impairment with deficiencies in most areas, the level of impairment contemplated by a 70 percent rating, for this period before August 6, 2015.

The Veteran's psychiatric disorder is not more closely described by both total occupational and total social impairment.  The April 2013 VA examiner noted that the Veteran reported having suicidal ideation.  The Board notes that thoughts of suicide are contemplated by the 70 percent criteria and can cause occupational and social impairment with deficiencies in most areas.  However, neither the April 2013 VA examiner nor attending physicians have noted that the Veteran posed any threat of danger or injury to himself or others.  The attending physicians who evaluated the Veteran reported that he denied suicidal and homicidal ideations and hallucinations.  April 2013 VA examiner noted that although he had been psychiatrically admitted twice for suicidal ideation, he was currently free from any suicidal thoughts and or ideas.  The severity of his suicidal thoughts is not such that it is more closely described as causing total occupational and social impairment.  Risk of self-harm is contemplated by the 100 percent criteria, which addresses whether one is a persistent danger to himself or others.  Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  Here, the record does not show that the Veteran is a danger to himself or others such that total occupational and social impairment is produced.  

Before August 6, 2015, the VA examiner and the attending physicians did not report that the Veteran exhibited gross impairment in his thought process.  Moreover, there were no reports of symptoms such as persistent delusions, memory loss for names of close relatives or own mane, or grossly inappropriate behavior.  The April 2013 VA examiner noted that the Veteran was not capable of managing his financial affairs.  However, the evidence of record does not show that alone it is of the severity, to cause total occupational and total social impairment.  

Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that they do not result in occupational and social impairment for the period before August 6, 2015.  The Veteran's symptoms of PTSD do not more closely approximate the types of symptoms contemplated by the 100 percent rating, and therefore, a 100 percent rating is not warranted.  Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

The Board finds that Veteran's symptoms from PTSD have not more closely approximated the criteria for a rating greater than 70 percent during this period before August 6, 2015.  Therefore, the Board may not stage his rating.  Fenderson, 12 Vet. App. at 125-26.  The probative evidence of record does not show that the particular symptoms associated with the higher percentage or others of similar severity, frequency, and duration result in occupational and social impairment.  Therefore, a 100 percent rating is not warranted.  

III.  TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2017).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2017).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
When the Board conducts a TDIU analysis, it must take into account the Veteran's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2015).  

Beginning on April 30, 2010, the Veteran had four service-connected disabilities: PTSD, rated at 70 percent disabling; headache syndrome, rated at 10 percent disabling; right bundle branch block, and erectile dysfunction, both rated noncompensable, for a total combined rating of 70 percent.  Thus, the criteria outlined in 38 C.F.R. § 4.16 (a) have been met throughout the appeal period.  

In a May 2017 rating decision, the RO granted entitlement to a TDIU, effective October 15, 2010.  The Veteran filed a NOD challenging the effective date.  The Board finds that a TDIU is not warranted before October 15, 2010.  The probative evidence of record shows that the Veteran's last day of his full-time employment was October 14, 2010, the date he was involved in a motorcycle accident.  Since the Veteran was able to secure or follow a substantially gainful occupation until October 14, 2010, a TDIU before this date is not warranted.  

The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Although the Veteran met the criteria for a TDIU during the entire appeal period, which began on April 30, 2010 (the date of the underlying increased rating claims), the Board finds that he was not precluded by his service-connected disabilities, from securing or following a substantially gainful occupation.  Accordingly, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's service-connected disabilities preclude substantially gainful employment.  For these reasons, a TDIU is denied.  


ORDER

Service connection for a traumatic brain injury is denied.  

A disability rating greater than 70 percent before August 6, 2015, for PTSD is denied.  

An increased rating greater than 10 percent for headache syndrome is denied.  

A TDIU prior to October 15, 2010, is denied.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


